Citation Nr: 9926702	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  95-09 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel








INTRODUCTION

The veteran had active military service from April 1963 to 
January 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

In this case, the veteran was previously denied service 
connection for schizophrenia in a December 1980 rating 
action.  The present appeal arises from an March 1993 rating 
action, in which the RO denied the veteran's attempt to 
reopen that claim.  A notice of disagreement with that 
decision was received in November 1993, and a statement of 
the case was issued in April 1995.  A statement received from 
the veteran's representative, in April 1995, was construed by 
the RO as a substantive appeal, and the case was subsequently 
forwarded to the Board.  

In September 1998, the Board remanded the veteran's case to 
the RO for its consideration of evidence submitted by the 
veteran's representative in May 1998.  That evidence did not 
appear to have been previously considered, and there was no 
indication in the record that the veteran wished to waive his 
right to initial review by the RO.  After the necessary 
review at the RO was accomplished, a supplemental statement 
of the case was issued in July 1999, and the case was 
returned to the Board in Washington, DC. 





FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
schizophrenia in a December 1980 rating action, based upon 
the conclusion that the record did not establish that the 
disability was present in service, or to a degree of 10 
percent within one year after service.  

2.  The veteran was informed of the 1980 decision to deny his 
claim for service connection, and of his appellate rights, in 
a letter addressed to him in January 1981.  He did not 
perfect an appeal with respect to that decision, and it 
became final. 

3.  The evidence obtained since the December 1980 denial of 
the veteran's claim for service connection for a psychiatric 
disorder includes comments in a May 1993 record of VA 
psychiatric treatment, to the effect that the veteran 
displayed a change in behavior during his military service 
which included self isolation, paranoia, and anxiety, 
suggestive of a relationship between the veteran's current 
psychiatric disability and events in service.  


CONCLUSION OF LAW

Evidence received since the December 1980 denial by the RO of 
the veteran's claim for entitlement to service connection for 
a psychiatric disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110.  Service 
connection for a psychosis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

A review of the record reflects that the veteran was 
initially denied service connection for a psychiatric 
disorder in a December 1980 rating action.  That denial was 
based upon a review of the veteran's in-service and post-
service medical records.  Those documents failed to reveal a 
diagnosis of schizophrenia during service, or within one year 
after service.  The records also failed to show a link 
between the veteran's then-current psychiatric symptoms 
attributed to schizophrenia and his service.  The veteran was 
advised of that decision, and of his appellate rights, in a 
letter addressed to him in January 1981.  He did not timely 
appeal the decision and, therefore, it became final under the 
law.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The subsequent evidentiary record does not reflect that the 
veteran sought to reopen his previously denied claim until an 
informal application for benefits was received in September 
1992.  The RO apparently construed that claim as an attempt 
to reopen the previously denied claim for service connection, 
and the attempted reopening was denied in a March 1993 rating 
action.  It was with this decision that the veteran expressed 
his disagreement, and eventually perfected his current 
appeal.  

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the December 1980 rating decision, we must 
first note that the United States Court of Appeals for 
Veterans Claims (known as the Court of Veterans Appeals prior 
to March 1, 1999) has previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

The Court recently held that the two-step Manio process has 
been replaced with a three-step process.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying a 
decision of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The procedure which we must now follow is - first, it 
must be determined whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim has been reopened, it must be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, is well grounded; third, if the claim is well 
grounded, the merits of the claim must be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203 (1999) (en banc).  In addition, Hodge overruled Colvin 
and its progeny as to the materiality element of the new-and-
material-evidence test.  See Elkins, supra.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 
321, 326 (1999), noting that Hodge did not deal with the test 
for determining whether evidence is new, which is a 
determination separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 11, 20-21 (1998).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
in order to reopen a previously and finally denied claim 
there must be new and material evidence entered into the 
record since the most recent denial on any basis, either on 
the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this 
time, in connection with the veteran's attempt to reopen his 
claim, is that which has been submitted since the RO's 
December 1980 decision.  


The evidence associated with the claims file, since the 
decision of the RO in December 1980, includes VA treatment 
records dated in 1993.  These show that the veteran continues 
to carry a diagnosis of schizophrenia, and undergoes 
treatment for that disorder.  During the course of this 
treatment, the veteran apparently provided a statement to the 
individual treating him, that addressed his behavior during 
service.  (A similar, if not identical, statement was also 
provided to the RO.)  After reviewing this statement, which 
described episodes of self isolation, paranoia, and anxiety, 
the person treating the veteran concluded that the veteran 
had displayed a change in behavior while in the military.  
(This conclusion is similar to one expressed by the veteran's 
mother in an April 1997 statement.  In that statement, she 
remarked that the veteran's behavior, upon his return home 
from active service, was noticeably different from what it 
had been prior to service.)  In view of the context in which 
the person treating the veteran made those comments regarding 
the veteran's changed behavior, they could be construed as 
expressing a belief that there is a link between the 
veteran's behavior in service and his subsequently diagnosed 
schizophrenia.  This is the first medical evidence of record 
to indicate such a connection between the veteran's 
psychiatric impairment and service.

Thus, although we express no opinion as to the ultimate 
outcome of this claim, we believe that, under the recent 
precedential caselaw, the new evidence discussed immediately 
above bears directly and substantially upon the specific 
matter under consideration and, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (1998); 38 U.S.C.A. 
§ 5108 (West 1991).  Accordingly, the Board concludes that 
the veteran has submitted evidence that is new and material, 
and the claim for service connection for a schizophrenia is 
reopened.





ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for schizophrenia, the appeal is granted.


REMAND

Having concluded that the veteran has reopened his claim for 
service connection for schizophrenia, the Board is of the 
opinion that additional development is necessary prior to 
entering a final determination regarding a decision on the 
underlying merits of the claim.  As indicated above, the 
comments made in the 1993 records, regarding the link between 
the veteran's psychiatric disability and service, only 
suggest such a relationship.  That relationship is not 
explicitly set forth.  Moreover, the record does not make 
clear whether the person suggesting this relationship had 
examined the entire record to determine whether the veteran's 
descriptions of his behavior in service could be considered 
an accurate depiction of that behavior.  Therefore, without 
more information, it may not be reasonable to draw any firm 
conclusions regarding the time of onset of the veteran's 
disability. 

In view of this, we believe that the claims file should be 
referred to another VA physician, who should review it in its 
entirety and render an opinion which specifically sets forth 
the time period during which the reviewer considers the onset 
of the veteran's schizophrenia to have occurred.

In making this request, the Board is aware that it is no less 
difficult for a physician to interpret legal standards than 
it is for an attorney or judge to interpret medical findings.  
In our efforts at compliance with the law governing service 
connection, we are acutely aware that even the United States 
Court of Appeals for Veterans Claims has acknowledged that 
the Court's word parsing in some of its cases has created an 
unclear picture for ascertaining what degree of certainty is 
necessary in a medical opinion in order to establish a 
plausible medical connection between in-service symptoms and 
post service disability.  See, for example, Bloom v. West, 
12 Vet.App. 185 (1999) where it was held that: "By using the 
term 'could,' without supporting clinical data or other 
rationale, [a physician's] opinion simply is too speculative 
in order to provide the degree of certainty required for 
medical nexus evidence."  Also, in Tirpak v. Derwinski, 2 
Vet.App. 609, 610-11 (1992) the Court held that a doctor's 
opinion that the veteran's service-connected condition may or 
may not have contributed to his cause of death was 
inadequate.

In any event, in view of the circumstances described above, 
this case is being remanded to the RO for the following 
action:

1.  The RO should refer the veteran's claims 
file to a VA physician knowledgeable in the 
field of psychiatric illnesses.  This 
physician should review the claims file, 
including this Remand, make a notation that 
such review took place, and provide a 
typewritten report in which is set forth when, 
in his or her opinion, it is at least as 
likely as not that the onset of the veteran's 
schizophrenia occurred, and the manner by 
which it was manifested.  A complete rationale 
for any opinion offered should be set forth in 
the report provided, together with citation to 
appropriate supporting records.  In the event 
a current examination of the veteran is deemed 
warranted, that should be arranged, although, 
if the veteran fails to report for such an 
examination, the requested opinions based on 
the available records should, nevertheless, 
still be provided. 

2.  Upon completion of the above, the RO 
should review the evidence, and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete (for example, if any 
requested opinions are not provided), 
appropriate corrective action should be taken.

3.  Thereafter, the RO should enter its 
decision concerning the veteran's claim for 
service connection for schizophrenia.  If the 
decision is adverse to the veteran, the RO 
should issue a supplemental statement of the 
case to the veteran and his representative, 
both of whom should be given a reasonable 
opportunity to respond before the case is 
returned to the Board for further review. 

No action is required of the veteran unless he receives 
further notice, although he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







